Deen, Presiding Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court in Salcedo v. State, 258 Ga. 870 (376 SE2d 360) (1989), our decision in Salcedo v. State, 188 Ga. App. 3 (372 SE2d 238) (1988), is hereby vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Carley, C. J., McMurray, P. J., Banke, P. J., 
*681
Birdsong, Sognier, Pope, Benharn and Beasley, JJ., concur.

Decided March 10, 1989.
James E. Malone, Dennis C. O’Brien, for appellant.
Robert E. Wilson, District Attorney, Nelly F. Withers, Eleni Ann Pryles, Assistant District Attorneys, for appellee.